Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 01/21/2021, responding to the final office action provided in rejection of claims 1-12 and 14-20.  Claims 1-12 and 14-20 have been amended. Claims 1-12 and 14-20 are pending and are addressed in this office action. 
Examiner notes
(A). Drawings submitted on 02/26/2019 (i.e. replacement of firs submitted drawing on 12/31/2018) comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).


Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments
6.	Applicant's arguments filed 01/21/2021, in particular, pages 11-15, have been fully considered but not persuasive for the following reasons. 

With rejection Claim 1 rejection under U.S.C. §103, applicant argues that Fry does not teach a database system which receives inquiries regarding "whether particular software package is located at the server computer and is available to be downloaded," as recited in claim 1, as amended. (Remarks, page 13)
	Examiner respectfully disagrees. Fry discloses at least col. 2, ll. 29-34, user system send request to server. The package (i.e. application) located (i.e. stored) locally and globally, “the multi-tenant database system includes a plurality of application 

With rejection Claim 1 rejection under U.S.C. §103, applicant further argues that Fry is silent regarding what the database system does in response to the number of requests being less than the threshold. (Remarks, page 13)
	Applicant argument is ineffective because the combination of Fry and Patsiokas is cited to teach requests being less than the threshold (Patsiokas). Patsiokas teaches at least figure 8, paragraph 0056, “… The update center 20 can store and monitor acknowledgements in the database 32 and then use this information to determine when to move to the next phase. (e.g., when 90% . . . or 99% of user devices 26 report the update is complete), as indicated at 84. If 100% of user devices have received the update (e.g., or an operationally acceptable target number that is less than 100%))”.

With rejection Claim 1 rejection under U.S.C. §103, applicant further argues that Fry does not teach "in response to determining, based on the first determination, that the first number of availability inquiries or download requests for the particular software 
	Examiner respectfully disagrees. Fry discloses the user systems (i.e. client computer) have requested an amount of database access / request that exceeds (i.e. excessive) an amount permitted (i.e. first permission under the threshold limit) for the tenant / client / user. Fry at col. 4, ll. 64-69 and col. 5, ll. 1-2, If the amount of database access associated with the received metadata exceeds a threshold amount of database access, then the given application server is configured to send a message to the user systems in communication with the given application server that the user systems [i.e. client computer] have requested an amount of database access that exceeds [i.e. excessive] an amount permitted [i.e. first permission] for the tenant);  Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54, as cited in this office action.  

With rejection Claim 1 rejection under U.S.C. §103, applicant further argues that Fry does not teach "performing a first determination as to whether a first number of availability inquiries or download requests for the particular software package received by the server computer from the client computers exceeds a first limit," "in response to determining, based on the first determination, that the first number of availability inquiries or download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer," "performing, in response to receiving the first download signal, a second determination as to whether 
	Examiner respectfully disagrees. As explained in the above that Fry discloses “performing a first determination as to whether a first number of availability inquiries or download requests for the particular software package received by the server computer from the client computers exceeds a first limit” (see Fry at col. 2, ll. 60 - col. 3, ll. 3, and further see col. 13, ll. 36 – ll. 6 of col. 14). Fry further teaches “in response to determining, based on the first determination, that the first number of availability inquiries or download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer," (Fry at col. 4, ll. 64-69 and col. 5, ll. 1-2. Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54). Fry further teaches performing, “performing, in response to receiving the first download signal, a second determination as to whether a second number of availability inquiries or download requests for the particular software package received by the server computer from the plurality of client computers exceeds a second limit” (Fry at col. 12, ll. 19-23). Patsiokas is relied on to teach “in response to determining, based on the second determination, that the second number of availability inquiries or download requests for the particular software package does not exceed the 

With rejection Claim 1 rejection under U.S.C. §103, applicant further argues that Fry does not teach or suggest "receiving ... a first availability inquiry regarding whether the particular software package is located at the server computer and is available to be downloaded," "performing a first determination as to whether a first number of availability inquiries or download requests for the particular software package ... exceeds a first limit," "in response to determining ... that the first number of availability inquiries or download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer, the second signal including a first permission to download the particular software package and software package information," "receiving, at the server computer, ... a first download request to download a first part of the particular software package," "performing, ... a second determination as to whether a second number of availability inquiries or download requests for the particular software package ... exceeds a second limit," and "in response to determining ... that the second number of availability inquiries or download requests does not exceed the second limit, sending the first part of the particular software package for receipt by the first client computer, whereby, due to the performing of the first and second determinations, double-gated control is exercised in relation to the downloading of the software information including the first part of the particular software package". (Remarks, 14-15)


With rejection Claim 16 rejection under U.S.C. §103, applicant argues that claim 16 recite elements similar to claim 1. Therefore, Applicant respectfully submits that these claims are in condition for allowance, for at least the reasons discussed in relation to claim 1, as well as for the additional elements they recite. (Remarks, page 15)
	Examiner respectfully disagrees. Scope of Claim 16 is much different from claim 1. For example the limitation of "performing a first determination as to whether a first number of availability inquiries or download requests for the particular software package received by the server computer from the client computers exceeds a first limit," and "in response to determining, based on the first determination, that the first number of availability inquiries or download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer", are not part of the claim 16. 
Examiner notes that applicant has provided no further argument with respect to the art applied to the claims.

Specification Objections
Specification cites “method typically involves multiple or successive downloads of the different parts of a new release package. Accordingly, upon completion of the step 362 the method advances to a step 364, at which the security agent backend server 304 determines whether all parts of the new release package have been successfully sent to the security agent 306 of the first client computer 104 or whether one or more parts of that package remain to be sent.”  (Page 17, paragraph 0049). Examiner notes that there are two decisions making process regarding downloading packages. First, whether all packages has been sent. Second, whether one or more part remain to be sent. Lines 6-7, has a singular “no” for two fundamental different determinations.  The specification is thus deficient as it is unclear which question the “no” is answering.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-15 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 19:
Claim 1 recites: 
performing a first determination as to whether a first number of availability inquiries or download requests for the particular software package received by the server computer from the client computers exceeds a first limit, wherein the first limit is a maximum number of downloads supported for the particular software package;….
in response to determining, based on the first determination, that the first number of availability inquiries or download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer, the second signal including a first permission to download the particular software package and software package information, wherein the software package information includes a total number of parts of the particular software package;…
a second determination as to whether a second number of availability inquiries or download requests for the particular software package received by the server computer from the plurality of client computers exceeds a second limit, wherein the second limit is a maximum number of downloads supported for the particular software package; …and
in response to determining, based on the second determination, that the second number of availability inquiries or download requests for the particular software package does not exceed the second limit,…

First, in regards to the step of receiving a plurality of download signals - the examiner notes that the claim limitation does not articulate the system ever indicates that a software package is available for download.  Thus it is unclear why any step of receiving a download signal would ever occur based on no response (sent or notification provided) from the initial inquiry signal.  
Further, the claim never stipulating what to do when the request limit exceeds the threshold limit. There is no process / step regarding what will happen if the inquires / requests exceeds the limit on its initial analysis – particularly since a plurality of client computers simultaneously sends an inquiry and download signal and the threshold is set to an unreasonably low limit. No work would ever be achieved or performed in regards to that environment.  In addition, the counter associated with the number of signals or download signals are never reset.  The BRI of the claims does not include any resetting or clearing of the counter value to allow for a enabling interpretation of the claims.  Fig. 3 of the specification alludes a new release and submission of the availability of the download to the plurality of client computers – see item 340 and 346.  In items 340 and 346, when the limit of the amount of download request / inquiry signals exceeds a limit, the system issues a new signal to a security agent to advertise a new 
The examiner notes that the full scope of the claimed invention must be enabled. Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007). Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.” AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 (Fed. Cir. 2003). “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[ ] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scoped of the claims.” Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).
The downloading of software information enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation. United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir.1988).
Therefore, in order for one of ordinary skill in the art to make and use the invention recited in Claim 1 without undue experimentation, one must know:
1.	what is covered within the full scope of the recited “threshold limit” and what is not covered within the full scope of the recited “threshold limit;” 
2.	what is covered within the full scope of the recited “number of download request” and what is not covered within the full scope of the recited “number of download request;” 

4.	what is covered within the full scope of the recited “one or more part of remained to be downloaded” and what is not covered within the full scope of the recited “one or more part of remained to be downloaded;” 
5.	when the “max counter” reset to available state.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The examiner will consider each of those factors in the following paragraphs.
	Concerning the breadth of the claims, as stated previously, the claims are very broad. The written description in the present application enables only the specific 
	Concerning the nature of the invention, the inventive steps outlined above requiring one to ensure client computers are aware of the availability of a download.  This awareness would then allow the client computers to request the downloading of the package accordingly.  Further the inventive steps, requiring a mechanism to reset the counter value should it ever exceed the threshold.  Otherwise all subsequent checks (for instance if the counter value is 8 and the threshold is 6) would not perform any inventive steps as the values are never reset for further analysis in the algorithm.
Thus, the nature of the invention is one that requires adequate details, which are not provided in the present application.
	Concerning the state of the prior art and the level of one of ordinary skill in the art requires one to reset the counter value in some form and awaiting for a response on the availability of a download before it is actually requested.  If a download is not even availability one would never send in a request to request the download. 
	Concerning the amount of direction provided by the inventor and the existence of working examples, the specification indicates functionalities that re-advertise a new download every time a counter value exceeds a threshold.  This implies that the old value is scrubbed and the new advertisement controls the download / inquiry of the software.  Questions still remain in that if one client computer is downloading a part of the package before the total counter value exceeds the threshold, 
	The lack of clarity and lack of explanation provided in the disclosure amounts to a high quantity of experimentation needed to make or use the invention.  As outlined above questions rise in understanding how the invention works and how one proceeds in acquiring a download with no resetting of counter values and no mechanism for allowing one that did proceed in acquiring part of the download – to continue and making others start all over.  The breadth of the claims allow for exceeding the threshold on the initial assessment and performing no steps thereafter based on the issues outlined above.
Accordingly, Claim 1 is rejected as failing to comply with the enablement requirement.  
Independent Claim 19 contain the same problems.
	Dependent Claims 2-12, 14-15 and 20 depend upon Claims 1 and 19, fail to comply with the enablement requirement at least for the same reasons in the above discussion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12, 14-15 and 19-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to independent claims 1 and 19, the limitation states that "receiving, at a server computer, a plurality of inquiry signals arriving from a plurality of client computers, wherein each of the plurality of inquiry signals comprises an availability inquiry regarding whether a particular software package is located at the server computer and is available to be downloaded; receiving, at the server computer, a plurality of download signals arriving from the client computers, wherein each of the plurality of download signals comprises a download request to download a first part of the particular software package". (first two limitations of claim 1) Server computer receive a plurality of inquiry signals from a plurality of client computers. The inquiry regarding availability of a particular software package. However, server computer never responds back to the clients whether the particular software package available or not. By not receiving a response regarding the availability of a software package, it is unclear why anyone would request for the downloading an update if they never received a notification that one was available. This gap in the steps reasonably make the claims unclear and indefinite how the limitation is performed or reasonable ascertained.
The independent claim 19 recite the similar features. (See MPEP 2173.03)
Dependent Claims 2-12, 14-15 and 20 depend upon Claims 1 and 19, fail to comply with the enablement requirement at least for the same reasons in the above discussion.

Claim 1-12, 14-15 and 19-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to independent claims 1 and 19, the limitation states that "receiving, at the server computer, a first inquiry signal of the plurality of inquiry signals arriving from a first client computer of the plurality of client computers, wherein the first inquiry signal comprises a first availability inquiry regarding whether the particular software package is located at the server computer and is available to be downloaded;". (third limitations of claim 1) 
Plurality of inquiry signals are coming from multiple client computers. However, claim limitation states the entire request / inquires point to come from a first client computer (i.e. just on one node). Whereas, server receive inquires / request from plurality of clients / computers / nodes, renders the claim indefinite because it is unclear the status of the other clients request are part of the claimed invention.  See MPEP § 2173.05(d). Thus unclear and indefinite how the limitation is performed or reasonable ascertained.
The independent claim 19 recite the similar features. (See MPEP 2173.03)
Dependent Claims 2-12, 14-15 and 20 depend upon Claims 1 and 19, fail to comply with the enablement requirement at least for the same reasons in the above discussion.

Claim 1-12, 14-15 and 19-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to independent claims 1 and 19, the limitation states that "at least partly as a result of sending the second signal, receiving, at the server computer, a first download signal arriving from the first client computer, the  first download signal including a first download request to download a first part of the particular software package;". (sixth limitations of claim 1) The phrase "partly as" in claims are relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, partly can mean "1-100" or less/more. However, it is not clear what range must be to qualify as "partly.".
The independent claim 19 recite the similar features. (See MPEP 2173.03)
Dependent Claims 2-12, 14-15 and 20 depend upon Claims 1 and 19, fail to comply with the enablement requirement at least for the same reasons in the above discussion.

Claim 4 recites the limitation “first inquiry and download” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in each of the claims, because, at the point in which this limitation occurs in the claim, there is no basis for a claim limitation of first inquiry 

Claim 5 recites the limitation “the first inquiry and download” in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in each of the claims, because, at the point in which this limitation occurs in the claim, there is no basis for a claim limitation of the first inquiry and download that is of two or more download inquiry. Therefore, this inconsistency renders claim 1, as indefinite and, thus, rejected under pre-AIA  35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph second paragraph

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10-12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Fry et al (US 8,271,641 B2) in view of Patsiokas et al (US 2015/0271247 A1) and further in view of Ein-Gal et al. (US 2014/0344804 A1).

As to claim 1, Fry discloses  a method of downloading software information, the method comprising: 
receiving, at a server computer, a plurality of inquiry signals arriving from a plurality of client computers, wherein each of the plurality of inquiry signals comprises an availability inquiry regarding whether a particular software package is located at the server computer and is available to be downloaded (Fry at col. 5, ll. 34-49, the method further includes at the application server [i.e. receiving server], monitoring an amount [software package] of database access requested by the computer code running on the application server. If the amount of database access exceeds a threshold amount of database access, sending a message from the application server to a user system that is in communication with the given application server that the code has requested an amount of database access that exceeds an amount permitted for the computer code and/or discontinue accepting requests from the application server running the code. According to a specific embodiment, the amount of database access the application server running the computer code is permitted to access is based on a status of the user, the tenant, a type of the computer code, and/or an operation environment of the user system by which the code is requested to be run [i.e. be downloaded]. Examiner Note: The particular software herein CRM software (see, Fig. 1, col. 7, ll. 32-34). The environment is multitenant [i.e. plurality of client computers], see col. 2, ll. 3-4, 18-19, col. 6, ll. 19-20 and 27-29); 
receiving, at the server computer, a first inquiry signal of the plurality of inquiry signals arriving from a first client computer of the plurality of client computers, wherein the first inquiry signal comprises a first availability inquiry regarding whether the particular software package is located at the server computer and is available to be downloaded (Fry at col. 5, ll. 34-49, the method further includes at the application server [i.e. receiving server], monitoring an amount [software package] of database access requested by the computer code running on the application server. If the amount of database access exceeds a threshold amount of database access, sending a message from the application server to a user system that is in communication with the given application server that the code has requested an amount of database access that exceeds an amount permitted for the computer code and/or discontinue accepting requests from the application server running the code. According to a specific embodiment, the amount of database access the application server running the computer code is permitted to access is based on a status of the user, the tenant, a type of the computer code, and/or an operation environment of the user system by which the code is requested to be run [i.e. be downloaded]. Further, see col. 8, ll. 39-60; Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54); 
performing a first determination as to whether a first number of availability inquiries or download requests for the particular software package received by the server computer from the client computers exceeds a first limit (Fry at col. 2, ll. 60-col. 3, ll. 3, the given application server is configured to compare the number of requests received that is stored in the given application server's local store with the threshold number of requests. If the number of requests [i.e. inquire] received by the given application server is greater than the threshold number [i.e. excessive] of requests, then the given application server [i.e. server computer] is configured to send a message to the user systems [client computer] in communication with the given application server that the number of threshold requests has been exceeded. Further see col. 13, ll. 36 – ll. 6 of col. 14. Note: the environment is multitenant [i.e. plurality of client computers], see col. 1-3), 
Amdt. dated January 21, 2021Response to Final Office Action of November 17, 2020in response to determining, based on the first determination, that the first number of availability inquiries or download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer, the second signal including a first permission to download the particular software package and software package information (Fry at col. 4, ll. 64-69 and col. 5, ll. 1-2, If the amount of database access associated with the received metadata exceeds a threshold amount of database access, then the given application server is configured to send a message to the user systems in communication with the given application server that the user systems [i.e. client computer] have requested an amount of database access that exceeds [i.e. excessive] an amount permitted [i.e. first permission] for the tenant);  Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54), 
performing, in response to receiving the first download signal, a second determination as to whether a second number of availability inquiries or download requests for the particular software package received by the server computer from the plurality of client computers exceeds a second limit, wherein the second limit is a maximum number of downloads supported for the particular software package (Fry at col. 12, ll. 19-23, if a given application server determines (based on comparison option one, two, or three) that the number of total requests [i.e. download request] for a given tenant exceeds [i.e. excessive] the threshold number of total requests for the given tenant [i.e. client computer], then the given application server [i.e. the server computer] may be configured to take one or more actions. Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54); and

Fry does not explicitly disclose software package information includes a total number of parts of the software package and upon determining the first or second number of inquiries or download requests do not exceed the rate limit, sending the first part of the software package for receipt by the first client computer, whereby, due to the performing of the first and second determinations, double-gated control is exercised in relation to the downloading of the software information including the first part of the software package.
However, Patsiokas discloses receiving, at the server computer, a plurality of download signals arriving from the client computers, wherein each of the plurality of download signals comprises a download request to download a first part of the particular software package (par. 0091, the hybrid file delivery system 10 permits the manufacturer to specify automated downloads of updated software to the vehicles remotely using a combination of Phase 1 and Phase 2 transmissions that can be tailored to the speed and cost requirements of the manufacturer. The automated downloads could be implemented); 
wherein the software package information includes a total number of parts of the particular software package (Patsiokas at par. 0078, phase 1 is the degree to which the system 20 is configured to monitor responses from the user devices 26 to one or more Phase 1 transmissions. User device responses can be, for example, reports of partial file transfer completion (e.g., x percent), requests for designated parts or pieces of a file, or acknowledgements or other indications of completed file delivery or other status or condition relating to the file delivery at a user device 26. For example, the system 20 can be configured (e.g., the processor 28 programmed) to not commence Phase 2 or Phase 3 until a selected percentage of the target population of user devices 26 for that file delivery have reported [i.e. package information] a selected percentage of the file transfer being complete [i.e. total number] or other selected status or condition; see also par. 0086, 0095-0097); 
at least partly as a result of sending the second signal, receiving, at the server computer, a first download signal arriving from the first client computer, the first download signal including a first download request to download a first part of the particular software package (Patsiokas at par. 0056, as indicated at 90 in FIG. 8, user devices 26 that have received the full Update can send an acknowledgement to the update center. Other user devices 26 can send different types of responses 86, depending on the degree of file completion and file sender criterion, for example. The update center 20 can store and monitor acknowledgements in the database 32 and then use this information to determine when to move to the next phase. (e.g., when 90% . . . or 99% of user devices 26 report the update is complete), as indicated at 84. If 100% of user devices have received the update (e.g., or an operationally acceptable target number that is less than 100%), the broadcast(s) in Phase 1 can stop, or Phase 1 can be terminated at some other point such as a selected time period after the first broadcast; see also par. 0086, 0095-0097); 
in response to determining, based on the second determination, that the second number of availability inquiries or download requests for the particular software package does not exceed the second limit, sending the first part of the particular software package for receipt by the first client computer, whereby, due to the performing of the first and second determinations, double- gated control is exercised in relation to the downloading of the software information including the first part of the particular software package (Patsiokas at Fig. 11, pars. 0079-0081, The throttling can either increase effective transmission rates (e.g., if progress reports indicate the devices 26 are collectively not receiving the file as quickly as needed) or decrease effective transmission rates (e.g., if progress reports indicate the devices 26 are collectively receiving the file more quickly than needed, so the effective broadcast transmission bandwidth can be shifted to other higher priority purposes). … a selected percentage of the intended recipients or user devices 26 that have reported complete file delivery, or one or more other percentages of partial completion (e.g., a percentage selected from the range of 85% and 99%). Another type of threshold can be the number of Phase 1 transmissions that need to occur before Phase 2 or Phase 3 is commenced; Further, see par. 0086, 0095-0097).

Fry discloses a method of receiving number of request from client from plurality of user/client machines receiving partial download package and downloading based on the number of request (see abstract and col. 8, ll. 47-51). Patsiokas also discloses well-
It would have been obvious to those in the ordinary skill in the art to apply the known technique of Patsiokas in the same way to the system of Fry before the effective filing date of the application to enhance determination of number permitting threshold limit, monitoring, granting permission and double verification of threshold request limit of Fry in the same manner as that of Patsiokas. (See Abstract, 0008, 0038, 0061, and 00078-0081 of Patsiokas. See, MPEP 2143.01(C).

Fry and Patsiokas does not explicitly disclose the rate limit is a maximum number of downloads supported for the software package.
However, Ein-Gal discloses wherein the first limit is a maximum number of downloads supported for the particular software package (par. 0018, FIG. 1 illustrates a flow of operations for the installation system according to some embodiments. At the initialization of the device at stage 101, a client pre-installed on a device that is part of the installation system automatically launches … In conjunction with the downloading and installation, the server side records the download to count an aggregate number of downloads of the application from the system. At stage 109, the client optionally presents a Welcome notification indicating which application has been installed on the device. Further at claim 6, “wherein the one or more parameters include parameters set by an application provider for one or more of maximum downloads allowed, and date range of offering of application as available for downloading”. Further, see par. 0023); 

Fry discloses a method of receiving number of request from client from plurality of user/client machines receiving partial download package (see abstract and col. 8, ll. 47-51). Ein-Gal also discloses well-known downloading method that the applications programs for user selection via the client interface. These features enables application programs to be installed in a silent manner, or with the user's express permission. In conjunction with the downloading and installation, as set forth above. 
It would have been obvious to those in the ordinary skill in the art to apply the known technique of Ein-Gal in the same way to the system of Fry before the effective filing date of the application to enhance determination of rate limit is a maximum number of downloads supported for the software package. (See 0018, 0023, claim 6 of Ein-Gal). See, MPEP 2143.01(C).Page 2 of 16Appl. No. 16/236,986Attorney Docket No.: 103343-1135498

As to claim 2, Patsiokas discloses the method further comprising splitting the particular software package into a plurality of parts including the first part (Patsiokas at par. 0044, the user device 26 comprises a file delivery controller 29 which can be separate from, or part of, a data device 27 that is capable of receiving updates or other types of delivered files 12 (e.g., a new operating system, applications, software modules, graphics, databases, and so on). In addition, the controller 29 can also be shared by more than one data device 2; see also par. 0086, 0095-00977).  



As to claim 3, Patsiokas discloses the method wherein the particular software package is a new release package intended for installation on the plurality of client computers (Patsiokas at par. 0113, update an IVI to add a new user-visible feature, update the Connected Services Unit firmware, and update the Transmission Control Unit to deploy an emissions optimization, for a target group of user devices 26; see also par. 0086, 0095-0097).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include method of information that software package is a new release package, as disclosed by Patsiokas, for the purpose providing critical updates to all client devices. (see paragraph 0006 of Patsiokas).

As to claim 6, Patsiokas discloses the method further comprising performing a third determination of whether all of the parts of the plurality of parts have been sent for receipt by the first client computer after the sending of the first part (Patsiokas at par. 0056, as indicated at 90 in FIG. 8, user devices 26 that have received the full Update can send an acknowledgement to the update center. Other user devices 26 can send different types of responses 86, depending on the degree of file completion and file sender criterion, for example. The update center 20 can store and monitor acknowledgements in the database 32 and then use this information to determine when to move to the next phase. (e.g., when 90% . . . or 99% of user devices 26 report the update is complete), as indicated at 84. If 100% of user devices have received the update (e.g., or an operationally acceptable target number that is less than 100%), the broadcast(s) in Phase 1 can stop, or Phase 1 can be terminated at some other point such as a selected time period after the first broadcast; see also par. 0086, 0095-0097).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include the method further comprising performing a third determination of whether all of the parts of the plurality of parts have been sent for receipt by the first client computer after the sending of the first part, as disclosed by Patsiokas, for the purpose of to determine cost benefit for delivery of a file using two different transmission modalities and control when to switchover to or commence the second transmission phase after the first transmission phase. (see abstract of Patsiokas).

As to claim 7, Patsiokas discloses the method further comprising sending a second part for receipt by the first client computer in response to determining, under the third determination, that not all of the parts of the plurality of parts have been sent for receipt by the first client computer (Patsiokas at par. 0044, the user device 26 comprises a file delivery controller 29 which can be separate from, or part of, a data device 27 that is capable of receiving updates or other types of delivered files 12 (e.g., a new operating system, applications, software modules, graphics, databases, and so on). In addition, the controller 29 can also be shared by more than one data device 27; see also par. 0086, 0095-0097).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include method of determination is that not all of the parts of the plurality of parts have been sent, as disclosed by Patsiokas, for the purpose of transmitting a file update, for example, to user devices 26 over a broadcast path 50 allows for low transmission costs. (see par. 0041 of Patsiokas).

As to claim 8, Fry discloses the method further comprising, in response to determining, under the third determination, that not all of the parts of the plurality of parts have been sent for receipt by the first client computer: Page 4 of 16Appl. No. 16/236,986Attorney Docket No.: 103343-1135498 Amdt. dated January 21, 2021 Response to Final Office Action of November 17, 2020 
performing a fourth determination as to whether either the first number, the second number, or a third number of availability inquiries or download requests received by the server computer from the plurality of client computers including the first client computer exceed a third limit (Fry teaches when determined that request/inquiry exceed the limit then warning sent out and download access will denied and refuse any request.  at col. 3, ll. 20-34, the method further includes at the application server, compiling the computer code, and running the computer code. The method further includes via the application server running the code, accessing a database. The method further includes at the application server, monitoring an amount of database access requested by the computer code running on the application server. If the amount of database access exceeds a threshold amount of database access, sending a message from the application server to a user system that is in communication with the given application server that the code has requested an amount of database access that exceeds an amount permitted for the computer code and/or discontinue accepting requests from the application server running the code.. Further, see col. 12, ll. 19-41), 
Fry and Patsiokas does not explicitly disclose third limit is a maximum number of downloads supported for the particular software package.

However, Ein-Gal discloses wherein the third limit is a maximum number of downloads supported for the particular software package (par. 0018, FIG. 1 illustrates a flow of operations for the installation system according to some embodiments. At the initialization of the device at stage 101, a client pre-installed on a device that is part of the installation system automatically launches … In conjunction with the downloading and installation, the server side records the download to count an aggregate number of downloads of the application from the system. At stage 109, the client optionally presents a Welcome notification indicating which application has been installed on the device. Further at claim 6, “wherein the one or more parameters include parameters set by an application provider for one or more of maximum downloads allowed, and date range of offering of application as available for downloading”. Further, see par. 0023); 

Fry discloses a method of receiving number of request from client from plurality of user/client machines receiving partial download package (see abstract and col. 8, ll. 47-51). Ein-Gal also discloses well-known downloading method that the applications programs for user selection via the client interface. These features enables application programs to be installed in a silent manner, or with the user's express permission. In conjunction with the downloading and installation, as set forth above. 
It would have been obvious to those in the ordinary skill in the art to apply the known technique of Ein-Gal in the same way to the system of Fry before the effective filing date of the application to enhance determination of rate limit is a maximum number of downloads supported for the software package. (See 0018, 0023, claim 6 of Ein-Gal). See, MPEP 2143.01(C).

As to claim 10, Fry discloses the method further comprising, in response to determining, under the fourth determination, that the first number, the second number, or the third number of availability inquiries or download requests received by the server computer from the plurality of client computers including the first client computer exceed the third limit, ceasing one or more operations of the server computer relating to additional issuances of additional permissions to download the particular software package (Fry at col. 3, ll. 39-44, if the number of requests received by the plurality of application servers is greater than the threshold number of requests, then the given application server is configured to send a message to the user systems in communication with the given application server that the number of threshold requests has been exceeded [i.e. has been excessive] and  discontinue [i.e. cease] accepting requests from the user systems in communication with the given application server; see also par. 0086, 0095-0097).  

As to claim 11, Patsiokas discloses the method further comprising, in response to determining, under the third determination, that all of the parts the plurality of parts have been sent for receipt by the first client computer after the sending of the first part, taking one or more steps to commence or recommence an issuing of additional permissions to download the particular software package, wherein also the first client computer is able to combine all of the parts and begin an installation process of the particular software package (Patsiokas at par. 0081, to switch from broadcast (i.e., Phase 1) to 2-way, point-to-point or IP (i.e., Phase 2) file distribution, the hybrid file delivery system 20 can end Phase 1 after a specified percentage of target receivers or user devices 26 have indicated that they have received the complete file via a broadcast or multicast path 50. For example, after 90% of target vehicles have received the complete file via broadcast 50 as indicated by feedback from user devices 26 via respective 2-way paths 52, the remaining 10% of the user devices 26 will be sent the file 12 or the missing pieces 14 of the file via a 2-way link 52. In such an example, target devices 26 are only required to indicate complete file reception only, that is, no intermediate status updates are needed … require target devices 26 to indicate when 90% of file has been received such that 100% of the target user devices 26 get at least 90% of file over broadcast channel 50 and, most likely, many of the user devices 26 receive the remaining 10% of the file over a 2-way path 52. … Phase 1 or after a designated number of Phase 1 transmissions of that file 12, regardless of how many target receivers have received the first file 12 or portions 14 thereof. It is to be understood that other threshold criteria can be specified for Phase 2 or Phase 3 commencement; see also par. 0086, 0095-0097.  It would be obvious that all the parts are installed for the update.).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include method of the all parts the plurality of parts have been sent for receipt by the first client computer after the sending of the first part, as disclosed by Patsiokas, for the purpose of transmitting a file update, for example, to user devices 26 over a broadcast path 50 allows for low transmission costs. (see par. 0041 of Patsiokas).

As to claim 12, Fry discloses the method further comprising, prior to the performing of the first determination: Page 5 of 16Appl. No. 16/236,986Attorney Docket No.: 103343-1135498 Amdt. dated January 21, 2021 Response to Final Office Action of November 17, 2020 
receiving, at the server computer, an additional inquiry signal from the first client computer, wherein the additional inquiry signal comprises an additional availability inquiry regarding whether a-an additional particular software package is located at the server computer and is available to be downloaded (Fry at col. 10, ll. 35-40, the given period of time may be thirty minutes or longer. Each application server may track the total request for each tenant, which may have one or more users issuing request to the application server via the users' user systems); and
 in response to determining, under an additional determination, that the first number or an additional number of availability inquiries or download requests for the additional particular software package exceeds another limit (Fry at col. 12, ll. 19-23, if a given application server determines (based on comparison option one, two, or three) that the number of total requests [i.e. download request] for a given tenant exceeds [i.e. excessive] the threshold number of total requests for the given tenant [i.e. client computer], then the given application server [i.e. the server computer] may be configured to take one or more actions. Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54), taking no action in response to the additional inquiry signal to send any signal for receipt by the first client computer that includes any permission to download the additional particular software package, and wherein a first time period elapses between the receiving of the first inquiry signal (Fry at col. 4, ll. 64-69 and col. 5, ll. 1-2, If the amount of database access associated with the received metadata exceeds a threshold amount of database access, then the given application server is configured to send a message to the user systems in communication with the given application server that the user systems [i.e. client computer] have requested an amount of database access that exceeds [i.e. excessive] an amount permitted [i.e. first permission] for the tenant. Further, see col. 5, ll. 34-49).  

As to claim 14, Patsiokas discloses the method wherein the first limit and the second limit are different (par. 0078, The modality of Phase 1 can be a form of broadcast or multicast transmission and can be implemented via a wireline or wireless transmission system. The modality of Phase 2 can be a direct or point-to-point transmission that allows 2-way communication and can be implemented via a wireline or wireless transmission system. In any event, block 104 of FIG. 11 can be exemplified by the processor 28 being configured to commence Phase 2 at a selected point in time after commencement of Phase 1, whereby the selected point in time is based on one or more of various factors such as number of desired Phase 1 broadcasts/multicasts or retransmissions (e.g., based on time and cost constraints), bandwidth needed for file delivery, number and/or location of recipients and/or their user devices 26. Another factor that can impact when to commence Phase 2 after commencement of Phase 1 is the degree to which the system 20 is configured to monitor responses from the user devices 26 to one or more Phase 1 transmissions. User device responses can be, for example, reports of partial file transfer completion (e.g., x percent), requests for designated parts or pieces of a file, or acknowledgements or other indications of completed file delivery or other status or condition relating to the file delivery at a user device 26. Examiner note: Phase 1 and Phase 2 are not equal), and wherein, due to the performing of the first and second determinations, the double-gated control is double-gated limit control (Patsiokas at Fig. 11, pars. 0079-0081, The throttling can either increase effective transmission rates (e.g., if progress reports indicate the devices 26 are collectively not receiving the file as quickly as needed) or decrease effective transmission rates (e.g., if progress reports indicate the devices 26 are collectively receiving the file more quickly than needed, so the effective broadcast transmission bandwidth can be shifted to other higher priority purposes). … a selected percentage of the intended recipients or user devices 26 that have reported complete file delivery, or one or more other percentages of partial completion (e.g., a percentage selected from the range of 85% and 99%). Another type of threshold can be the number of Phase 1 transmissions that need to occur before Phase 2 or Phase 3 is commenced; see also par. 0086, 0095-0097).
Fry discloses a method of receiving number of request from client from plurality of user/client machines receiving partial download package and downloading based on the number of request (see abstract and col. 8, ll. 47-51). Patsiokas also discloses well-known downloading method that processes of partial download operation performing under a plurality of user machines and further discloses double-gated control is exercised in relation to the downloading of the software information including the part/portion of the software package, as set forth above. 

As to claim 19, Fry-Patsiokas-Ein-Gal discloses a system for downloading software information, the system comprising: 
a server computer comprising at least one processing device and at least one memory device coupled at least indirectly with the at least one processing device, wherein the server computer is configured to (Fry at col. 1, ll. 29-55): 
For remaining limitations see remarks regarding claim 1.

As to claim 20, Fry discloses the system further comprising a plurality of client computers including the first client computer, wherein each of the client computers in communication with the server computer and has a respective instance of an agent software program operating thereon so that each of the client computers is able to call each of two application programming interfaces associated with the server computer to achieve the downloading of the particular software package (Fry at col. 8, ll. 15-19, each user system 12 [i.e. client computer] also typically includes one or more user interface devices, such as a keyboard, a mouse, a touch screen, a pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a display (e.g., monitor screen, LCD display, etc.) in conjunction. Further see at col. 5, ll. 34-49 for the download).

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Fry et al (US 8,271,641 B2) in view of Patsiokas et al (US 2015/0271247 A1) and further in view of Ein-Gal et al. (US 2014/0344804 A1) and further in view of Ruppert et al. (US 2012/0233306 A1).

As to clam 4, Fry does not explicitly disclose the method wherein each of the first and download signals is received from agent software operating on the first client computer.

However, Ruppert discloses the method wherein each of the first inquiry and download signals is received from agent software operating on the first client computer (Ruppert at 0117, the download and configuration server system 201 may further include a Game-to-Server (G2S) host block 211, which may, for example, include a download handler 233, an executive service 220, an option configuration handler 232, a G2S engine 280, a delivery agent, and a G2S Web-accessible service).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include receiving request from software agent, as disclosed by Ruppert, for the purpose of performing function as an agent for a user or another program, working autonomously and continuously in a particular environment. (see paragraph 117 and Abstract of Ruppert).

As to claim 55, Ruppert discloses the method wherein the new release package is received from a security operations system and the agent software operating on the first client computer from which the first inquiry and download signals are received is security agent software (Ruppert at par. 0174, process for using the download and configuration server 25 network 201 is as follows: A casino operator decides to change game themes on the Alpha V20D-20 EGMs 247. The software game themes are located on the SDDP Server 252. The Download management tools are located on the Application/Database Server System 251. One or more servers separate from the SDDP Server 252 contain the game theme software, such as for security. Further see pars. 0141-0144 and 0146-0149, for download). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include receiving response from security agent, as disclosed by Ruppert, for the .

 As to claim 15, Ruppert discloses the method wherein the performing of the first determination and the sending of the second signal occurs in accordance with a first application programming interface (API) and the performing of the second determination and the sending of the first part occurs in accordance with a second API (Ruppert at par. 0385, The Data tier 224 provides an API (Application Program Interface) between the OptionConfig Service component and the database for storing the configuration/state information of the objects being managed by slot management system 101, and the "job" information that may be the primary input source for the Download Service. Because these two sets [i.e. first and second call] of data objects (config/state vs. job) may be loosely coupled, they may be implemented as separate classes).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include sending of the first and second signal with an application programming interface (API), as disclosed by Ruppert, for the purpose of performing storing the configuration, state information of the objects being managed by slot management system. (see paragraph 351 of Ruppert).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Fry et al (US 8,271,641 B2) in view of Patsiokas et al (US 2015/0271247 A1) and further in view of Ein-Gal et al. (US 2014/0344804 A1)  and further in view of XU et al. (US 2016/0210596 A1).

As to claim 9, Fry does not explicitly disclose the method further comprising logging the first download request at a memory device associated with the server computer in response to the receiving of the first download signal (XU at par. 0058, the step further include: the APP is downloaded by the second client according to the download information of the APP; a response message indicating successful download is returned to the server after the APP is downloaded successfully); and 
incrementing a part counter, allowing for incremental control over downloading (XU at par. 0058, the remaining usage times or the current used times of the APP is modified by the server if the response message indicating successful download is received, specifically, the remaining usage times of the APP is the current used times of the APP is incremented by 1).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include method of logging request and incrementing a part counter, as disclosed by XU, for the purpose of performing configuration to, after the APP is downloaded successfully, and increment the current used times of the APP. (see paragraph 0077 of XU).  

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Fry et al (US 8,271,641 B2) in view of Patsiokas et al (US 2015/0271247 A1).

As to claim 16, Fry discloses a method of downloading software information, the method comprising: Page 6 of 16Appl. No. 16/236,986Attorney Docket No.: 103343-1135498 Amdt. dated January 21, 2021 Response to Final Office Action of November 17, 2020 
sending a first inquiry signal from a first client computer, for receipt by a server computer, wherein the first inquiry signal comprises a first availability inquiry as to whether a particular software package is located at the server computer and is available to be downloaded (Fry at col. 5, ll. 34-49, the method further includes at the application server [i.e. receiving server], monitoring an amount [software package] of database access requested by the computer code running on the application server. If the amount of database access exceeds a threshold amount of database access, sending a message from the application server to a user system that is in communication with the given application server that the code has requested an amount of database access that exceeds an amount permitted for the computer code and/or discontinue accepting requests from the application server running the code. According to a specific embodiment, the amount of database access the application server running the computer code is permitted to access is based on a status of the user, the tenant, a type of the computer code, and/or an operation environment of the user system by which the code is requested to be run [i.e. be downloaded]; Further, see col. 12, ll. 19-41 for exceed the rate limit; col. 6, lines 36-54; col. 7, lines 32-54);  
receiving at the first client computer a second signal from the server computer, wherein the second signal includes a first permission to download the particular software package and software package information (Fry at col. 4, ll. 64-69 and col. 5, ll. 1-2, If the amount of database access associated with the received metadata exceeds a threshold amount of database access, then the given application server is configured to send a message to the user systems in communication with the given application server that the user systems [i.e. client computer] have requested an amount of database access that exceeds [i.e. excessive] an amount permitted [i.e. first permission] for the tenant), 
Fry does not explicitly disclose the software package information includes a total number of parts of the particular software package and receiving a fifth signal at least indirectly from the server computer, wherein the fifth signal includes a second part of the software package and download signal includes a first request that a first part of the particular software package be downloaded and commencing installation of the software information including the particular software package after all of a plurality of parts of the particular software package.

However, Patsiokas discloses wherein the software package information includes a total number of parts of the particular software package  (Patsiokas at par. 0078, phase 1 is the degree to which the system 20 is configured to monitor responses from the user devices 26 to one or more Phase 1 transmissions. User device responses can be, for example, reports of partial file transfer completion (e.g., x percent), requests for designated parts or pieces of a file, or acknowledgements or other indications of completed file delivery or other status or condition relating to the file delivery at a user device 26. For example, the system 20 can be configured (e.g., the processor 28 programmed) to not commence Phase 2 or Phase 3 until a selected percentage of the target population of user devices 26 for that file delivery have reported [i.e. package information] a selected percentage of the file transfer being complete [i.e. total number] or other selected status or condition; see also par. 0086, 0095-0097);  
in response to receiving the second signal, sending a first download signal from the first client computer, for receipt by the server computer, wherein the first download signal includes a first request that a first part of the particular software package be downloaded  (par. 0038, initiate and receive calls from target user devices, for example, to send file(s) or parts of files, to send control data (e.g., via metadata or messages) or instructions for obtaining the control data (e.g., by downloading control data) to program); 
receiving a fourth signal from the server computer, wherein the fourth signal includes the first part of the particular software package (par. 0038, send file(s) or parts of files, to send control data (e.g., via metadata or messages) or instructions for obtaining [i.e. receiving] the control data (e.g., by downloading control data) to program or otherwise configure a user device with specifications on when to send acknowledgements or other responses regarding missing file parts or status of completion of a file update, and to receive the responses);
commencing installation of the software information including the particular software package after all of a plurality of parts of the particular software package including the first and second parts are received by the first client computer (par. 0051, report status of delivery completion (i.e., percentage incomplete) can be provided to the user devices 26 as part of the file being transferred or delivered (e.g., part of each packet of the update 12) or in associated metadata, or via out-of-band signaling, or pre -loaded at the user device, or provided in an application, or transmitted in a message (e.g., via a 2-way path), among other methods. For example, the user device 26 can be provided with an App that can be dynamically loaded onto the user device [e.g., in connection with commencement of a phase of a particular file delivery or update campaign]).   
receiving a fifth signal at least indirectly from the server computer, wherein the fifth signal includes a second part of the particular software package (Patsiokas at par. 0078, FIG. 11, the system 20 is configured to determine modality/cost of Phase 1 broadcast(s) and modality/cost of Phase 2 transmissions. The modality for each of the Phases 1 and 2 can be predetermined, or selected (e.g., manually by the party or personnel at an update center, or automatically by the processor 28 at the system 20) where more than one communications system or network is available for a particular phase … partial file transfer completion (e.g., x percent), requests for designated parts or pieces of a file, or acknowledgements or other indications of completed file delivery or other status or condition relating to the file delivery at a user device 26. For example, the system 20 can be configured (e.g., the processor 28 programmed) to not commence Phase 2 or Phase 3 until a selected percentage of the target population of user devices 26 for that file delivery have reported a selected percentage of the file transfer being complete or other selected status or condition).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fry to include the software package information includes a total number of parts of the particular software package and receiving a fifth signal at least indirectly from the server computer, wherein the fifth signal includes a second part of the software package, as disclosed by Patsiokas, for the purpose of responding regarding missing file parts or status of completion of a file update, and to initiate download (see paragraph 0038 and Abstract of Patsiokas).


As to claim 18, Fry discloses the method wherein the downloading of the particular software package to the first client computer from the server computer is governed by a double-gated rate limit control mechanism (Fry teaches first and second comparison with option one and option tow. At col. 12, ll. 19-30, if a given application server determines (based on comparison option one, two, or three) that the number of total requests for a given tenant exceeds the threshold number of total requests for the given tenant, then the given application server may be configured to take one or more actions. For example, if the number of total requests exceeds the threshold number of total requests, then the given application server may be configured to send a message 115 to each of the given tenant's user systems that are in communication with (e.g., issuing requests) the given application server. The message might be a warning that the tenant has exceeded the tenant's total request limit).

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Fry et al (US 8,271,641 B2) in view of Patsiokas et al (US 2015/0271247 A1) and further in view of Ruppert et al. (US 2012/0233306 A1).

As to claim 17, Fry and Patsiokas does not explicitly disclose the method wherein the sending of the first inquiry signal is in accordance with a first application programming interface (API) operating on the server computer, and wherein the sending of the  first download signal is in accordance with, or involves a second call of, a second API operating on the server computer.

However Ruppert discloses the method wherein the sending of the first inquiry signal is in accordance with a first application programming interface (API) operating on the server computer, and wherein the sending of the  first download signal is in accordance with, or involves a second call of, a second API operating on the server computer (Ruppert at par. 0385, The Data tier 224 provides an API (Application Program Interface) between the OptionConfig Service component and the database for storing the configuration/state information of the objects being managed by slot management system 101, and the "job" information that may be the primary input source for the Download Service. Because these two sets [i.e. first and second call] of data objects (config/state vs. job) may be loosely coupled, they may be implemented as separate classes).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199